OPINION
By THE COURT.
We have examined the record in this case and considered the assignments of error, briefs and oral arguments of counsel and are of the opinion that none of the assigned errors are well taken.
*195Judge Leach, in a well-considered opinion, reviewed the legal questions presented and, in our opinion, came to the proper conclusion, that the order of the Board of Liquor Control was supported by reliable, probative and substantial evidence and is in accordance with law. The judge of the Common Pleas Court had a right to draw the conclusions he did with reference to the chemical analysis and the presence of ethyl alcohol.
That circumstantial evidence may permit reasonable inferences and conclusions is sound law. See Ross, etc. v. Board of Liquor Control, 72 Abs 415, headnotes 1 and 2; also, Abdoney, etc. v. Board of Liquor Control, 72 Abs 513, headnote 2.
We adopt the opinion of Judge Leach and affirm the judgment.
Judgment affirmed.
PETREE, PJ, MILLER, J, concur. ,
HORNBECK, J, dissents.